818 F.2d 712
Jose ROLANDO ESCOBAR RUIZ, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 83-7502.
United States Court of Appeals,Ninth Circuit.
June 3, 1987.

Marc Van Der Hout, San Francisco, Cal., for petitioner.
Mark C. Walters, Washington, D.C., for respondent.
Before BROWNING, Chief Judge, GOODWIN, WALLACE, SNEED, KENNEDY, ANDERSON, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, and LEAVY, Circuit Judges.

Prior Report: 787 F.2d 1294
ORDER

1
Upon the vote of a majority of the nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Rule 25 of the Rules of the United States Court of Appeals for the Ninth Circuit.  The previous three-judge panel assignment is withdrawn.